Citation Nr: 0914756	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  06-12 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic renal 
insufficiency.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel
INTRODUCTION

The veteran had active service from December 1962 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of April 2004 and February 2005.  In April 2007, the veteran 
appeared at a hearing held at the RO before the undersigned 
(i.e., Travel Board hearing).  The appeal was remanded by the 
Board in October 2007.  


FINDINGS OF FACT

1.  Hypertension, first shown years after service, was not 
due to any incident of service including Agent Orange 
exposure during service in Vietnam, or related to service-
connected diabetes mellitus.

2.  Chronic renal insufficiency, first shown years after 
service, was not due to any incident of service including 
Agent Orange exposure during service in Vietnam, or related 
to service-connected diabetes mellitus.

CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, may hypertension be presumed to have been incurred 
therein, and is not proximately due to or aggravated by 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  Chronic renal insufficiency was not incurred in or 
aggravated by active service, may hypertension be presumed to 
have been incurred therein, and is not proximately due to or 
aggravated by service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notification and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In a letter dated in January 2004, prior to the initial 
adjudication of the claims, the RO advised the claimant of 
the information necessary to substantiate the claims for 
service connection, in particular, on the basis of Agent 
Orange exposure, and of his and VA's respective obligations 
for obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
advised of the law pertaining to Agent Orange presumptions, 
and was specifically told to inform VA of any doctor who had 
expressed an opinion regarding any condition and Agent Orange 
exposure.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  In a letter dated in October 2007, 
he was notified of the information necessary to substantiate 
the claims for service connection for hypertension and kidney 
conditions on direct and secondary bases, as well as based on 
Agent Orange exposure on a presumptive basis.  He was advised 
of various types of lay, medical, and employment evidence 
that could substantiate the various elements of his service 
connection claims.  In addition, the veteran was provided 
with information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was 
subsequently readjudicated in a January 2009 supplemental 
statement of the case.  Therefore, any timing defect in the 
provision of this aspect of the notice was harmless error.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Although the October 2007 letter erroneously included a 
section describing the evidence necessary to establish a 
claim based on asbestos exposure, instead of Agent Orange 
exposure as had been directed in the October 2007 Board 
remand, sufficiently detailed information as to that theory 
of entitlement was previously provided in the earlier, 
January 2004 letter.  Therefore, the Board finds that there 
has been substantial compliance with the remand.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002) (remand not required where the 
Board's remand instructions were substantially complied 
with).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
medical records have been obtained, as have post-service 
private and VA treatment records sufficiently identified by 
the Veteran.  The Veteran did not respond to a request for 
more specific information regarding the location of his 
claimed VA treatment for hypertension within a year of 
service, and the evidence created during the 1970's indicates 
that he could have lived in any of three different states 
during the relevant period.  The "duty to assist" is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim.  In connection with the search for 
documents, this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim.  Gobber v. Derwinski, 
2 Vet.App. 470, 472 (1992) (citations omitted).  As the 
documents have not been identified with sufficient 
specificity, the Board finds that further efforts are not 
required.  A VA medical examination was provided in November 
2004.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
testified at a Board hearing in April 2005. 

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

The Veteran's enlistment examination in December 1962 was 
normal, with blood pressure of 118/68.  Service treatment 
records do not contain any mention of hypertension or kidney 
disease, except for when being questioned in May 1963 
regarding painless hematuria that morning, the Veteran 
reported a negative family history of kidney disease.  
Urinalyses that day and the next day were negative, and no 
further complaints or evaluations were shown.  On a periodic 
examination March 1968, urinalysis for sugar was negative, 
and blood pressure was 128/68.  The August 1969 separation 
examination disclosed blood pressure of 124/68; urine sugar 
was negative.

After service, the Veteran was hospitalized in May 1977 in a 
VA hospital, for evaluation of a 36-hour history of chest, 
arm, and back pain.  It was noted that he had been evaluated 
in the neurology clinic about 8 months earlier, complaining 
of pain and numbness in the arms which was thought to be due 
to degenerative changes at C6 and C7.  The Veteran said he 
had been treated for hypertension and palpitations in Oregon 
several years earlier.  Cardiac evaluation was negative, with 
cardiac enzymes and electrocardiograms normal.  A stress test 
was normal as well, and the symptoms were thought to be 
related to degenerative arthritis of the cervical spine.  
In September 1977, the veteran was again hospitalized in a VA 
hospital.  He had awakened the day of admission with left-
sided facial swelling, drooping of the mouth, and slurred 
speech.  Subsequently, he had sharp, left sternal chest pain, 
radiating to his abdomen, while at rest.  On examination, 
blood pressure was 120/74.  Physical examination was normal 
except for slight facial asymmetry with drooping of the mouth 
on the left; questionable carotid bruit on the left; and the 
right grip was stronger than the left.  Laboratory studies 
and electrocardiogram were normal.  A glucose tolerance test 
revealed a fasting blood sugar of 65, after 2 hours of 135, 3 
hours, 40, 4 hours 60, 5 hours 80.  The day after admission, 
his facial asymmetry cleared.  A neurology consult resulted 
in a conclusion that the Veteran's symptoms were consistent 
with transient ischemic attacks, as well as degenerative disc 
disease of the cervical spine.  The final assessment was 
transient facial asymmetry and slurred speech, consistent 
with transient ischemic attacks, however, he had normal 
carotid and vertebral arteries as demonstrated by 
arteriogram.  

During that hospitalization, in September 1977, the Veteran 
filed his initial application for VA compensation; he did not 
report hypertension.
Private medical records dated from April 1978 to August 1979 
show the Veteran's work-up and treatment for a symptom 
complex eventually diagnosed as renal vascular hypertension 
caused by stenosis of the left renal artery.  This was 
corrected by an aorto-renal artery shunt, and followed by a 
period of normotensive blood pressure.  In April 1978, he 
complained of symptoms including chest pain, headaches, and 
fatigue, and his private doctor, R. Bylund, M.D., reported 
blood pressures of 170/110 and 200/120.  The Veteran gave a 
history of high blood pressure noticed four years earlier by 
Dr. Cary.  He had been placed on antihypertensives for one 
year, after which the medication was discontinued.  The 
Veteran reported that six months earlier, he had been 
evaluated at a VA facility in Arkansas for a similar 
symptoms, except that his face had swelled up and blood 
pressure was not as elevated.  As best he could remember, he 
had a glucose tolerance test and angiogram of the carotids 
was negative.  Reportedly, Dr. Cary had felt he was a 
borderline diabetic and the VA thought he was hypoglycemic.  
Later that month he was hospitalized in McKenzie-Willamette 
Hospital for diagnostic work-up.  As history, it was noted 
that high blood pressure had first been noted per the 
Veteran's memory in 1974 or 1975 by Dr. Cary.  He said he was 
placed on medication at that time.  His blood pressure was 
better controlled and the later the medication was 
discontinued.  In October 1977, he had been worked up 
extensively at a VA Hospital in Little Rock; at that time, no 
definite diagnoses were found.  Laboratory studies performed 
during the current hospitalization were normal, including 
fasting blood sugar of 76.  A diagnostic study revealed 
marked decreased function of the left kidney, and the 
impression was hypertension fairly recent onset, secondary to 
ischemic left kidney.  Renal angiography disclosed isolated 
stenotic lesions involving the larger of two left renal 
arteries, most likely providing the basis for renovascular 
hypertension. 

In February 1979, he was hospitalized in Sacred Heart General 
Hospital for further evaluation and treatment.  A fairly long 
history of blood pressure problems dating back to 1975 was 
noted on admission.  A consultation by C. D. Calder, M.D., 
noted that the veteran had a peculiar history.  He reportedly 
had been in good health all of his life until about 1975 when 
he experienced an episode with blood pressure elevation.  He 
gave a history that suggested hypoglycemia in that he said he 
sometimes became shaky when eating sweets, but this was not a 
consistent problem and a review of laboratory data had 
disclosed normal blood sugars.  On a neurology consult, 
again, the Veteran gave a history of having been well until 
the l975 episode, when after drinking several mixed drinks, 
he went to bed and the next thing he as aware of he was in a 
hospital.  His wife said he had stopped breathing.  His blood 
pressure was apparently extremely high at this time, and  he 
was followed on antihypertensives.  In 1976, he woke up one 
morning with a feeling of swelling in the face, and had been 
evaluated at the VA in Arkansas, with no cause found.  During 
the current hospitalization, the veteran underwent a left 
renal artery shunt using a saphenous vein graft.  There was a 
high degree of lymphadenopathy and lymphorrhea.  At the 
origin of the left renal artery there was a large amount of 
scar tissue, and it appeared that the stenosis in the artery 
was secondary to compression from without.  However, careful 
palpation revealed a firm plaque in the artery also.  A shunt 
from the aorta to the left superior left renal artery, using 
a reversed saphenous vein graft, was performed.   After the 
surgery, the blood pressure gradually returned to normal over 
a period of 36  hours, and beginning the second postoperative 
day he was normotensive without medication except for an 
occasional spike.  He was discharged on the 6th postoperative 
day.  The discharge diagnosis was reno-vascular hypertension, 
secondary to stenosis of the left renal artery.  

In June 1979, he underwent a coronary angiogram by D. 
Robinhold, M.D., for chest pain suggestive of angina, which 
revealed only minimal coronary artery irregularity involving 
the left anterior descending coronary artery.  In July 1982, 
the veteran was hospitalized in a VA hospital for evaluation 
of left arm and chest pain.  No abnormalities were found on 
evaluation, and it was concluded that the chest pain was 
likely noncardiac in origin.  

VA records show that the veteran was hospitalized in 
September and October 1988 for evaluation of coronary artery 
disease.  His medical history was significant for kidney 
disease with surgery to repair collapsed artery to kidney in 
the late 1970's, and for cardiac arrest in 1975.  A VA 
outpatient treatment record shows that in January 1989, it 
was noted that he had a history of renal artery stenosis in 
California in 1972.

In September 1989, he complained difficulty with urination, 
because his "kidneys aren't working."  He was seen in 
December 1989, again complaining of kidney problems.  
However, it was subsequently determined that his problems 
were due to a neurogenic bladder, attributed to June 1989 
surgery of the lumbosacral spine (and for which he was 
awarded a TDIU rating pursuant to 38 U.S.C.A. §  1151).  On 
an examination of the veteran's neurogenic bladder in 
November 1990, the veteran reported that he had a renal 
artery bypass done on the left kidney in 1979, which had 
reduced rather dramatic hypertension.  

When seen in a VA outpatient clinic in April 2001 to 
establish care, his problems were reported as degenerative 
disc disease of the low back, coronary artery disease with 
history of coronary artery bypass graft, hyperlipidemia, and 
history of smoking.  In August 2002, abnormal kidney function 
tests were noted.  In September 2002, a renal consult 
reported noted that he had a history of hypertension, 
coronary artery disease, and renal artery disease, with 
normal renal function tests early this year, but now with 
elevated serum creatinine.  

In October 2002, severe stenosis of the graft to the left 
renal artery was successfully dilated and stented, reducing 
stenosis from 90 percent to less than 10 percent, in National 
Park Medical Center. 

The file contains results of six basic metabolic panels 
obtained from September to November 2002 at a private 
facility.  These show blood glucose levels of 85, 116, 124, 
118, 113, and 81 were obtained, with the normal reference 
range being 80 to 115.  VA records show that in September 
2003, a basic metabolic panel disclosed glucose of 152.  In 
October 2003, blood glucose was 128, noted to be high.  

In October 2003, the Veteran was evaluated in a VA renal 
clinic by M. Krause, M.D., who reported a longstanding his 
history of renovascular disease diagnosed at the age of 39 
when he presented with blood pressure of 250/130.  He 
underwent surgical revascularization of his left renal artery 
for a 90 percent stenosis, and blood pressure returned to 
normal in the early 1970's.  Later, in the 1990's his blood 
pressure became much more labile requiring medical therapy.  
Per his report, a doctor recommended reevaluation of the 
renal arteries.  He then underwent an angioplasty/stent of 
the grafted vessel that was stenotic.  This procedure did not 
"cure" his hypertension as had the previous one, and he had 
been on anti-hypertensive medication since.  Recent renal 
ultrasound [in October 2003] was noted to be consistent with 
medical renal disease, which was without symptoms except for 
some mild lower extremity edema.  His blood pressure was 
noted to be elevated.  

Later in October 2003, Dr. Krause noted that the Veteran had 
a history of renovascular disease status post surgical 
arterial revascularization in the 1970's and 
angioplasty/stent in the 1990's for stenosis. He had been 
relatively noncompliant with his blood pressure regiment 
until recently, and blood pressure had ranged from 130-
180/80's.  Recent renal ultrasound suggested chronic medical 
renal disease.  Medication was adjusted.  The assessment was 
hypertensive renal disease with ischemic nephropathy.  

In November 2003, an Agent Orange protocol examination was 
conducted.  The lengthy medical history obtained included a 
negative history of diabetes mellitus.  A 30 year history of 
coronary artery disease, hypertension, and renal artery 
stenosis was noted.  His fasting glucose was 142.  In 
December 2003, blood glucose was 97 (reference range of 65 to 
99).  

In February 2004, it was noted that he had been seen for 
Agent Orange review the previous day.  Test results had 
revealed chronic elevations in renal function, and slightly 
elevated glucose.  In May 2004, he was evaluated in a VA 
renal clinic Blood pressure was 148/78.  The assessment was 
that he had renovascular disease/ischemic nephropathy.  Blood 
glucose was 169 in May 2004, with reference range of 70 to 
109.  In September 2004, blood glucose was 246, with a 
reference range of 65 to 99.

A VA examination was conducted in November 2004.  The veteran 
said that he had had hypertension since the early 1970's, 
when he returned from Vietnam.  He had been treated since 
then.  In the past, he had had accelerated hypertension.  He 
developed renovascular hypertension and had bypass surgery to 
the left renal artery in 1979.  His blood pressure was easier 
to control after that, although in later years, it went back 
up again, and he had a stent placed in the artery to the left 
kidney in 2001.  Currently he was on four medications to 
control his blood pressure.  He had had evidence of chronic 
renal insufficiency for several years.  He had been diagnosed 
as having diabetes mellitus in August 2004.  He said that in 
1975, he had been told that he was a borderline diabetic and 
he had occasionally had elevated blood sugar over the years, 
but diabetes mellitus was not diagnosed until August 2004.  
His diabetes mellitus was controlled by diet and oral 
medication.  The examiner reviewed the claims folder, and 
observed that hypertension was first diagnosed in the early 
1970's, while diabetes mellitus had been diagnosed 3 months 
ago.  The doctor thought that the veteran had renovascular 
hypertension and chronic renal insufficiency due to 
arteriolar nephrosclerosis.  It was his opinion that the 
veteran's kidney disease was related to hypertension, but 
that neither was related to diabetes mellitus.  The 
hypertension predated diabetes mellitus by 30 to 35 years, 
and he did not think that hypertension or renal insufficiency 
was due to diabetes mellitus.  

M. Krause, M.D., wrote, in August 2005, that she was treating 
the veteran for chronic kidney disease and  hypertension.  
She noted that he had been initially diagnosed with severe 
hypertension in 1974, and had accelerated hypertension in 
1978.  An evaluation of his hypertension in 1979 suggested 
ischemia to the kidney or renovascular disease.  He underwent 
and aorto-left renal artery shunt to bypass the diseased left 
renal artery, and blood pressure was controlled.  He then had 
progressive re-stenosis of the artery and had an angioplasty 
and stent placed in the mid-1990's. He remained hypertensive, 
requiring medication, and in 2003, began to have a 
progressive deterioration of his kidney function; it was felt 
at that time that his chronic kidney disease was most likely 
secondary to long standing renovascular disease and 
hypertension although he was recently diagnosed with diabetes 
mellitus in 2004 and the combination of hypertension and 
undiagnosed diabetes mellitus may exacerbate underlying 
kidney disease.  

On a VA examination in December 2006, the veteran had 
diabetes mellitus controlled with oral medication.  He denied 
any symptoms or end organ damage due to this condition.  A 
long history of hypertension secondary to renal vascular 
hypertension diagnosed in the late 1970's was noted.  
Currently, he was on medication for hypertension.  He had 
required saphenous vein bypass grafting of the renal artery, 
as well as subsequent stent placement.  The veteran also had 
a history of a neurogenic bladder following nerve damage from 
back surgery in the late 1980's.  The veteran did not have 
any neurological or visual complications from diabetes 
mellitus.  

In April 2007, Dr. Krause wrote that in the mid-1990's the 
veteran had required an angioplasty with a stent in the renal 
artery of recurrent stenosis.  His blood pressure had been 
difficult to control but was currently managed well on 4 
medications.  His kidney function started to deteriorate in 
2002 and at that time was felt to be due to longstanding 
hypertension with renal artery stenosis.  His kidney function 
had not worsened during the past 5 years with creatinine 
ranging from 1.7 to 2.1, and an estimated kidney function of 
38 percent in February 2007.  He was periodically having high 
blood sugars in the 1990's-2000's but was not diagnosed with 
diabetes mellitus or started on oral hypoglycemic agents 
until June 2004.

III.  Analysis

The Veteran, who served in Vietnam, was granted service 
connection for diabetes mellitus in a February 2005 rating 
decision, based on a presumptive association with Agent 
Orange exposure while in Vietnam.  He contends that chronic 
renal insufficiency developed due to Agent Orange exposure, 
due to (or aggravated by) service-connected diabetes 
mellitus, and/or due to hypertension.  He also claims service 
connection for hypertension as due to Agent Orange exposure, 
due to (or aggravated by) service-connected diabetes 
mellitus, and/or as diagnosed within one year of discharge 
from service.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  



Direct Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, such as cardiovascular renal disease, 
including hypertension, if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  To establish service 
connection, a veteran must show (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the current disability and the in-service disease or injury 
(or in-service aggravation), "the so-called 'nexus' 
requirement." Holton v. Shinseki, No. 2008-7081, slip op. at 
3 (Fed. Cir. Mar. 5, 2009); Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

Service treatment records did not show any elevated blood 
pressure readings.  However, the Veteran contends that he was 
treated for hypertension within a year of his discharge from 
service, during 1970, at a VA facility.  As discussed above, 
he has not identified the specific VA facility.  The first 
contemporaneous mention of hypertension is the May 1977 VA 
hospital report, when the Veteran said he had been treated 
for hypertension "several years" earlier.  However, during 
the evaluations regarding his kidney problems in 1978 and 
1979, the Veteran more specifically identified the treatment 
for hypertension as having occurred in 1974 or, more 
commonly, 1975.  Moreover, "several years" is a non-
specific period of time, and does not imply that the 
condition was present within a year of service.  For instance 
a "fairly long" history of hypertension reported in 
February 1979 was noted to date back to 1975.  Additionally, 
when evaluated by the VA in 1977, his blood pressure was 
normal, and the evaluation beginning in April 1978 was 
precipitated in part by a sudden, significant increase in 
blood pressure.

The evidence does not show that hypertension was present in 
service, or within a year thereafter.  A Veteran's testimony 
cannot be rejected simply because it was not reported 
contemporaneously to service, or noted in the service medical 
records.  See Buchanan, at 1337 (Fed Cir. 2006).  
Nevertheless, the Board still must determine whether lay 
evidence is credible, in light of factors such as possible 
bias or conflicting statements, and the absence of 
contemporaneous medical evidence is a factor that may be 
weighed against the lay evidence of record.  Id.  In this 
case, the Veteran's current statements to that effect are 
outweighed by his own history given on multiple occasions 
over the years, particularly during the late 1970's, which, 
as much closer in time to the actual events in question, is 
of considerably greater probative value.  Likewise, the 
Veteran's kidney condition was not shown until more than one 
year after service.  There is no medical evidence linking the 
onset of hypertension or a kidney condition to service.  
Accordingly, preponderance of the evidence is against service 
connection on a direct or primary basis.

Secondary

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c) (2007); Allen v. Brown, 8 Vet. App. 374 
(1995).  

The Veteran contends that hypertension and his kidney 
conditions developed secondary to his service-connected 
diabetes mellitus.  However, while those conditions were 
diagnosed no later than 1978, diabetes mellitus was not 
diagnosed until 2004.  On a VA examination in November 2004, 
the examiner noted that the Veteran's hypertension and kidney 
conditions predated diabetes mellitus by 30 to 35 years, and 
he did not think that hypertension or renal insufficiency was 
due to diabetes mellitus.

The Veteran counters that he had undiagnosed diabetes 
mellitus for many years prior to that, which caused or 
aggravated his hypertension and kidney conditions.  In 
support of his claim, he submitted a statement from Dr. 
Krause, dated in August 2005, which noted that the 
combination of hypertension and undiagnosed diabetes mellitus 
"may" exacerbate underlying kidney disease.  First, the 
mere possibility is not sufficient to raise a reasonable 
doubt.  See Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim).  
Additionally, a diagnosis of diabetes mellitus requires 
medical expertise, and the evidence does not show a lengthy 
history of undiagnosed diabetes mellitus.  In April 1978, the 
Veteran said that Dr. Cary, who had treated him in 1974/1975, 
had felt he was a borderline diabetic and the VA thought he 
was hypoglycemic.  However, in February 1979, when he gave a 
history that suggested hypoglycemia in that he said he 
sometimes became shaky when eating sweets, the doctor noted 
that it was not a consistent problem and a review of 
laboratory data had disclosed normal blood sugars.  Abnormal 
blood sugars are not otherwise shown in the evidence of 
record until 2002, when occasional, slightly elevated blood 
sugars began to be reported.  Dr. Krause noted, in 2007, that 
he "periodically" had high blood sugars in the 1990's-
2000's but was not diagnosed with diabetes mellitus or 
started on oral hypoglycemic agents until June 2004.  She did 
not state that diabetes mellitus had been present as a 
clinical entity throughout that period.  Significantly, she 
also did not state that the periodic high blood sugars she 
reported as beginning in the 1990's had any affect on the 
severity of the hypertension or kidney conditions.  Thus, the 
weight of the evidence establishes that diabetes mellitus did 
not cause or aggravate hypertension or a kidney condition.  

The Veteran also contends that the kidney condition developed 
secondary to hypertension.  Although the medical evidence 
shows a relationship between his hypertension and kidney 
conditions, for a grant of service connection, the primary 
condition must be service-connected; in this case, service 
connection for neither condition is warranted.  Thus, service 
connection may not be granted on that basis. 

Agent Orange

The Veteran also contends that his hypertension and kidney 
conditions were related to Agent Orange exposure.  Service 
records show that the veteran served in Vietnam, and a 
veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service incurrence for the 
following diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2008).  In addition, in November 2008, VA proposed to 
include AL amyloidosis to the list of presumptive diseases.  
73 FR 65280 (Nov. 3, 2008).  

The presumptive diseases are selected by VA based on periodic 
review and evaluation by the National Academy of Sciences 
(NAS) of the available scientific evidence regarding 
associations between diseases and exposure to dioxin and 
other chemical compounds in herbicides.  See Agent Orange 
Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 
1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 
425.  A disease is considered presumptively associated with 
herbicide exposure if there is a positive statistical 
association shown by analysis of medical and scientific 
evidence; an association is considered positive if the 
credible evidence for the association is equal to or 
outweighs the credible evidence against the association.  See 
38 U.S.C.A. § 1116(b); 38 C.F.R. § 1.17(d)(1).  

NAS published its initial findings in 1993, and then, 
beginning in 1996, has published biannual reviews, and, after 
reviewing this and other information, VA has periodically 
updated its regulations.  In addition, VA has published 
notice, in the Federal Register, of diseases determined to be 
not associated with exposure to herbicide agents on several 
occasions, most recently in June 2007.  See 72 FR 32395-32407 
(June 12, 2007). In the most recent Federal Register notice, 
the question of circulatory disorders, to explicitly include 
hypertension, was addressed, and the VA Secretary found that 
the credible evidence against an association between 
herbicide exposure and circulatory disorders outweighs the 
credible evidence for such an association, and he has 
determined that a positive association does not exist.  Id., 
at 32405.  

In addition to the presumptive regulations, a veteran may 
establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange).  However, the Veteran has not 
provided any medical evidence in support of his assertion, 
which is not one subject to lay observation.  Accordingly, 
the weight of the evidence is against herbicides as a causal 
agent in the development of the Veteran's hypertension and 
kidney conditions.  

Conclusion

For the reasons discussed above, the Board concludes that the 
evidence weighs against a finding that the Veteran's 
hypertension and kidney conditions were present in service or 
within a year thereafter, or due to any event in service, 
including presumed Agent Orange exposure, or proximately due 
to or the result of his service-connected diabetes mellitus.  
In reaching this determination, the Board is mindful that all 
reasonable doubt is to be resolved in the Veteran's favor.  
However, the preponderance of the evidence is against the 
claims, and the claims must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for chronic renal 
insufficiency is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


